21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                     Pg 1 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                     Pg 2 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                     Pg 3 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                     Pg 4 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                     Pg 5 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                     Pg 6 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                     Pg 7 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                     Pg 8 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                     Pg 9 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 10 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 11 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 12 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 13 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 14 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 15 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 16 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 17 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 18 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 19 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 20 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 21 of 22
21-10802-lgb   Doc 4   Filed 04/27/21 Entered 04/27/21 11:41:01   Main Document
                                    Pg 22 of 22
